Citation Nr: 0810898	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  98-10 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active military duty from December 1985 
to November 1994, with service in the Army Reserve from 
January to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In 
March 1995, the RO denied service connection for right eye, 
back, heart, and right knee disabilities.  In July 1997, the 
RO denied service connection for a psychiatric disorder, 
claimed as secondary to service-connected disabilities.  

In August 1999, April 2000, and January 2005, the Board 
remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a right eye disorder, a back disability, a heart disorder, a 
right knee disability, and a psychiatric disorder, with the 
claims for a back disability, a heart disorder, a right knee 
disability, and a right eye disorder, to include as due to an 
undiagnosed illness, and the claim for a psychiatric disorder 
to include as secondary to service-connected disability.  

In its Remand, dated in January 2005, the Board inter alia 
directed that the RO attempt to obtain copies of all records 
of back, heart, right knee, right eye, and psychiatric 
treatment that the veteran has received at the VA Medical 
Center in Tampa, Florida, and at the VA Outpatient Clinic in 
Orlando, Florida, since September 2002.  

The veteran's representative has requested another remand of 
this case to the RO.  In February 2008, the veteran's 
representative noted that the claims files do not contain any 
VA treatment reports dated after September 2002, and argued 
that a Remand is appropriate.  

Unfortunately, particularly in light of the prior remands in 
this case, the Board agrees.  The U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

Finally, the veteran's representative has argued that 
although the veteran was afforded VA examinations for his 
back, heart, right knee, and right eye, that new VA 
examinations are required so that the examiner may consider 
any additional VA reports that are obtained.  The Court has 
stated that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  On remand, after all relevant records 
have been obtained, the veteran should be afforded the 
appropriate examinations.  

The undersigned apologizes to the veteran for the delay in 
the full adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should procure copies of all 
records of back, heart, right knee, right 
eye, and psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Tampa, Florida, and at the VA 
Outpatient Clinic in Orlando, Florida 
since September 2002.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

To expedite this claim, the veteran 
himself may obtain these records and 
submit them to the RO.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations to determine the nature, 
extent, and etiology of any back, chest, 
right knee, and right eye disabilities.  
The claims folder must be made available 
to the examiners in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent back, heart, right knee, and 
right eye pathology, which are found on 
examination, should be noted in the 
report of the evaluation.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that any back, heart, right 
knee, or right eye disorders that are 
found on examination are associated with 
diagnosed disability, and, if so, whether 
it is at least as likely as not that any 
such disability was incurred in active 
military service, and, if not, whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran has an undiagnosed illness 
primarily manifested by signs or symptoms 
involving his back, heart, right knee, or 
right eye, including a medically 
unexplained chronic multisymptom illness 
as a consequence of his service in the 
Persian Gulf War.  

3.  Following completion of the above 
actions, to include receipt of any 
additional evidence, and/or completion of 
any additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted. 

With regard to the claims for back, 
heart, right knee, and right eye 
disabilities, the RO should discuss the 
appropriate laws and regulations 
concerning Persian Gulf service.  See, 
e.g., 38 U.S.C.A. §§ 1117, 1118 (West 
2002) and 38 C.F.R. § 3.317 (2007).  

With regard to the claim for a 
psychiatric disorder, the RO should 
discuss 38 C.F.R. § 3.310 (2007).  If any 
of the decisions remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



